Citation Nr: 0810402	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for acid reflux disease, to 
include as secondary to service-connected peptic ulcer 
disease.  

3.  Entitlement to service connection for acid reflux 
disease, to include as secondary to service-connected peptic 
ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.  Thereafter, she had a subsequent unverified 
period of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
irritable bowel syndrome, and found no new and material 
evidence had been submitted to reopen her service connection 
claim for acid reflux disease.  The veteran subsequently 
initiated and perfected appeals of these determinations.  In 
October 2007, she testified before the undersigned Acting 
Veterans Law Judge, seated at the RO.  

While the RO reopened the veteran's claim for service 
connection for acid reflux disease and considered the claim 
on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd No. 95-7058 (Fed. Cir. May 6, 
1996). 


The issues of entitlement to service connection for irritable 
bowel syndrome and acid reflux disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In July 2003, the RO issue a rating decision that denied 
service connection for acid reflux disease; the veteran was 
so notified but did not perfect an appeal and that decision 
is final.  

2.  Evidence submitted since the last final rating decision 
includes medical evidence of a current diagnosis of reflux 
disease and a medical opinion that links said diagnosis to 
service, which relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for acid 
reflux disease.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection 
for acid reflux disease is final.  38 U.S.C.A. § 7105(c) 
(West 2002).  

2.  Evidence received since the July 2003 rating decision 
denying service connection for acid reflux disease is new and 
material, and the veteran's claim thereto is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran seeks to reopen her service connection claim for 
acid reflux disease.  Service connection for acid reflux 
disease was initially denied in a July 2003 rating decision.  
The basis of the denial was that the veteran had failed to 
submit evidence that related her acid reflux to her service 
connected peptic ulcer disease.  The veteran did not file a 
timely notice of disagreement with regard to the July 2003 
decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
medical evidence in support of her application to reopen.  
For the reasons to be discussed below, at least some of this 
evidence is new and material, and her claim may be reopened 
for consideration on the merits.  

An October 2007 statement authored by A.P., M.D., has been 
received from the veteran.  In this statement, Dr. P. stated 
that after reviewing the veteran's service medical records, 
the doctor determined the veteran developed gastroesophageal 
reflux disease in service.  Such a diagnosis was secondary to 
her peptic or duodenal ulcer, and was characterized by 
abdominal pain, nausea, constipation, weakness, and other 
gastrointestinal symptoms.  Dr. P. based this opinion both on 
review of the record and discussion with the veteran's 
attending physicians.  

The Board notes first that this medical opinion statement is 
new, in that it was not of record at the time of the July 
2003 denial.  Additionally, it is not cumulative and 
redundant of evidence already of record, as it suggests the 
veteran has a reflux disease which was incurred during 
military service.  No such evidence was of record at the time 
of the prior denial, when the RO found no nexus between a 
reflux disorder and an in-service disease or injury, or a 
service-connected disability.  Next, because this statement 
establishes a current reflux disorder that may be related to 
service, it is material, as it relates to an unestablished 
fact necessary to substantiate the claim.  Additionally, this 
evidence, when considered with the remainder of the record 
raises a reasonable possibility of substantiating the claim 
at issue.  


Based on the above, the Board finds aforementioned October 
2007 medical opinion statement to be both new and material 
evidence.  The veteran having submitted new and material 
evidence, her service connection claim for acid reflux 
disease must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


ORDER

New and material evidence having been received, the veteran's 
service connection claim for acid reflux disease is reopened.  


REMAND

On review of the record, the Board notes that while several 
medical opinions have been obtained regarding the etiology of 
the veteran's acid reflux disease and irritable bowel 
syndrome.  Several VA examiners have opined that the 
veteran's acid reflux and irritable bowel syndrome are not 
related to her military service or a result of her service-
connected peptic ulcer disease.  However, subsequent to those 
examinations, the veteran has submitted a recent private 
medical opinion in support of her claim.  The October 2007 
statement from Dr. P included the opinion that the veteran's 
gastroesophageal reflux disease and irritable bowel syndrome 
had been caused by her service connected peptic ulcer 
disease.  There is no indication that any of these 
examinations included a review of the complete record, to 
include the veteran's service medical records and her 
subsequent private and VA medical records.  Because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, a remand for a current VA examination is required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2007); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Moreover, while Dr. P made reference to some records being 
reviewed, there is demonstration that he physically examined 
the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination for the 
purpose of evaluating her acid reflux 
disease/gastroesophageal reflux disease 
and irritable bowel syndrome.  The claims 
file must be furnished to the examiner for 
review in connection with the examination, 
and the examiner should state for the 
record that the claims file was reviewed.  
All necessary diagnostic tests, as 
determined by the examiner, should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  

After fully examining the veteran and 
reviewing her medical history, the 
examiner should address the etiology of 
the veteran's reflux disease and irritable 
bowel syndrome.  Based on a review of the 
claims file and the examination findings, 
the examiner should provide an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not 
(probability of 50 percent or greater) 
that: 

The veteran's acid 
reflux/gastroesophageal reflux 
disease and/or irritable bowel 
syndrome was caused or aggravated 
by her peptic ulcer disease.  If 
it is determined that aggravation 
beyond the natural progress of 
disorders exists, the examiner 
should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to service connected 
aggravation.  

If no such relationship between the 
veteran's acid reflux/gastroesophageal 
reflux disease and/or irritable bowel 
syndrome and peptic ulcer disease is 
found, the examiner should opine as to 
whether the veteran's current acid 
reflux/gastroesophageal reflux disease 
and/or irritable bowel syndrome are 
related to military service or any event 
that occurred therein.  

The examiner should provide a complete 
rationale for all conclusions reached, and 
should offer explicit discussion of the 
other medical opinions of record.  

2.  When the development requested has 
been completed, the issues of service 
connection for acid reflux 
disease/gastroesophageal reflux disease 
and irritable bowel syndrome should again 
be reviewed by the RO on the basis of any 
additional evidence received.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


